Exhibit 10.10













NORCRAFT HOLDINGS, L.P.
















Fourth Amended and Restated


Agreement of Limited Partnership




Dated November 13, 2013










--------------------------------------------------------------------------------



NORCRAFT HOLDINGS, L.P.
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
This Fourth Amended and Restated Agreement of Limited Partnership (this
“Agreement”) of Norcraft Holdings, L.P. (the “Partnership”) dated as of November
13, 2013 is made by and among Norcraft GP, L.L.C., a Delaware limited
partnership, as the general partner (the “General Partner”), and each of the
Persons executing this Agreement as a limited partner.
RECITALS
WHEREAS, the Partnership was formed as a limited liability company pursuant to
the Delaware Limited Liability Company Act by the filing of a Certificate of
Formation of a limited liability company with the Secretary of State of the
State of Delaware on August 21, 2003;
WHEREAS, the Partnership was converted to a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act by the filing of a Certificate
of Conversion with the Secretary of State of Delaware on October 10, 2003, and
certain partners entered into the limited partnership agreement (the “Original
Agreement”) and filed a Certificate of Limited Partnership (the “Certificate”)
with the Secretary of State of the State of Delaware on October 10, 2003;
WHEREAS, the Original Agreement was amended and restated on October 21, 2003;
and amended by the Second Amended and Restated Agreement of Limited Partnership
on October 4, 2006; and further amended by the Third Amended and Restated
Agreement of Limited Partnership on June 25, 2007 (the Original Agreement as so
amended, the “Existing Agreement”);
WHEREAS, in connection with the reorganization of the Partnership (the
“Reorganization”) and the initial public offering of the common stock, par value
$0.01 per share, of Norcraft Companies, Inc., a Delaware corporation and
indirect parent of the General Partner (the “IPO”), the General Partner, with
the consent of the Limited Partner desires to amend and restate the Existing
Agreement, effective as of the time that Norcraft Companies LLC becomes the sole
Limited Partner of the Partnership (the “Effective Time”), to, among other
things, convert all of the partnership interests in the Partnership into Common
Units (as defined below);
WHEREAS, the parties hereto desire to enter into this Fourth Amended and
Restated Limited Partnership Agreement of the Partnership.
NOW, THEREFORE, in consideration of the mutual covenants expressed herein, the
parties hereby agree as follows:
AGREEMENT


1.
DEFINITIONS.

For purposes of this Agreement (a) certain capitalized terms have specifically
defined meanings set forth below, (b) references to “Articles,” “Exhibits,”
“Recitals” and “Sections” are to Articles, Exhibits, Recitals and Sections of
this Agreement unless explicitly indicated otherwise,

1

--------------------------------------------------------------------------------



(c) references to statutes include all rules and regulations thereunder, and all
amendments and successors thereto from time to time and (d) the word “including”
shall be construed as “including without limitation.”
“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
amended from time to time.
“Capital Account” is defined in Section 4.1.
“Capital Contribution” means, with respect to any Partner, the sum of (a) the
amount of money plus (b) the Fair Value of any other property (net of
liabilities assumed or to which the property is subject) at the time of
contribution, in each case contributed to the Partnership with respect to the
Interest held by such Partner pursuant to this Agreement.
“Class” means, when used with reference to a Unit, the class of Units of which
such Unit is a part
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Common Unit Holder” means a Person in regard to such Person’s particular
Interest in Common Units.
“Common Units” is defined in Section 3.2.
“Distribution” means cash or property (valued at its Fair Value and net of
liabilities assumed or to which the property is subject, in each case at the
time of distribution) distributed by the Partnership to a Partner in respect of
the Partner’s Interest whether by liquidating distribution, dividend or
otherwise.
“Fair Value” means as applied to any property, the fair value of such property,
as determined by the General Partner.
“General Partner” means the Person named in the introductory clause above as the
general partner and/or any other Person admitted to the Partnership as a general
partner, from time to time, in accordance with this Agreement or the limited
partnership agreement of the Partnership then in effect, in each case only for
so long as such Person is a general partner of the Partnership in accordance
with this Agreement or the limited partnership agreement of the Partnership then
in effect.
“Interest” means, with respect to any Person as of any time, such Person’s
interest in the Partnership, which is represented by the number of Units such
Partner holds.
“Limited Partner” means each Person that executes this Agreement as a limited
partner as of the date hereof and/or any other Person admitted to the
Partnership as a limited partner, from time to time, in accordance with this
Agreement or the limited partnership agreement of the Partnership then in
effect, in each case only for so long as such Person is a limited partner of the
Partnership in accordance with this Agreement or the limited partnership
agreement of the Partnership then in effect.

2

--------------------------------------------------------------------------------



“Original Agreement” has the meaning as set forth in the Recitals.
“Partners” means the General Partner and/or the Limited Partners, as the context
requires.
“Person” means an individual, a partnership, a joint venture, an association, a
corporation, a trust, an estate, a limited liability company, a limited
liability partnership, an unincorporated entity of any kind, a governmental
entity or any other legal entity.
“Regulations” means the regulations, including temporary regulations,
promulgated under the Code.
“Transfer” means, with respect to any Units, any interest therein, or any other
securities or equity interests, a direct or indirect transfer, sale, exchange,
assignment, pledge, hypothecation or other encumbrance or other transfer or
disposition thereof, including the grant of an option or other right, whether
directly or indirectly, whether voluntarily, involuntarily, or by operation of
law; and “Transferred,” “Transferee” and “Transferor” shall each have a
correlative meaning.
“Units” means the Common Units and any other class of units of interest in the
Partnership that are a measure of a Partner’s share of profit and loss of the
Partnership as provided in Article 5.
2.
FORMATION AND PURPOSE.

2.1.    Formation. The Partnership was formed as a Delaware limited liability
company on August 21, 2003 pursuant to the Delaware Limited Liability Company
Act by the execution and filing of a Certificate of Formation of a limited
liability company with the Delaware Secretary of State on August 21, 2003. The
Partnership was then converted to a limited partnership pursuant to the Act by
the filing of a Certificate of Conversion with the Secretary of State of
Delaware on October 10, 2003, and certain partners entered into the Original
Agreement and filed the Certificate with the Secretary of State of the State of
Delaware on October 10, 2003. The Partners agree to continue the Partnership as
a limited partnership under the Act, upon the terms and subject to the
conditions set forth in this Agreement. The rights, powers, duties, obligations
and liabilities of the Partners shall be determined pursuant to the Act and this
Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Partners are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.
2.2.    Name. The name of the Partnership is Norcraft Holdings, L.P. The
activities of the Partnership may be conducted under that name or any other name
that the General Partner deems appropriate or advisable in accordance with the
Act. The General Partner shall make any filing required by the Act upon any such
change of name.
2.3.    Term. The term of the Partnership commenced on October 10, 2003 upon the
filing of the Certificate with the Delaware Secretary of State, and shall
continue until the Partnership is wound up and dissolved in accordance with this
Agreement.

3

--------------------------------------------------------------------------------



2.4.    Purpose and Powers. Subject to the limitations contained elsewhere in
this Agreement, the Partnership is formed for the object and purpose of, and the
nature of the activities to be conducted and promoted by the Partnership is,
engaging in any lawful act or activity for which limited partnerships may be
formed under the Act and engaging in any and all activities necessary,
advisable, convenient or incidental thereto. The Partnership shall have all
powers permitted under applicable laws to do any and all things deemed by the
General Partner to be necessary or desirable in furtherance of the purposes of
the Partnership.
2.5.    Agreement. As of the Effective Time, this Agreement shall become
effective and shall amend and restate the Original Agreement in its entirety
upon the execution of this Agreement or a counterpart to this Agreement by each
of the General Partner and the Limited Partners party hereto as of the date
hereof.
3.
PARTNERSHIP, CAPITAL CONTRIBUTIONS AND UNITS.

3.1.    Partners. The Partnership shall maintain a current list of Partners and
the total amount of Capital Contributions made by each such Limited Partner.
3.2.    Partner Interests and Units. The Interests of the Partners of the
Partnership shall be divided into Units. The “Common Units” shall initially be
the only Class of Units. Each “Common Unit” shall represent an Interest in the
Partnership, shall be designated as a Common Unit of the Partnership and shall
be entitled to the Distributions provided for in Article 5. As of the Effective
Time, Norcraft Companies LLC (the sole Limited Partner) holds 9,999,999 Common
Units, and Norcraft GP, L.L.C. (the sole General Partner) holds 1 Common Unit.
3.3.    Capital Contributions. Each Partner’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units or other Interests issued to
such Partner shall be as set forth in Exhibit 3.1 or in the agreement executed
by the General Partner pursuant to which such Units were issued to such Partner.
Any in-kind Capital Contributions shall be effected by a written assignment or
such other documents as the General Partner shall direct.
4.
CAPITAL ACCOUNTS; ALLOCATIONS.

4.1.    Capital Accounts. A separate account (each, a “Capital Account”) shall
be established and maintained for each Limited Partner which:
(a)    shall be increased by (i) the amount of any Capital Contribution by such
Partner to the Partnership and (ii) such Partner’s share of the profit (or items
thereof) of the Partnership; and
(b)    shall be reduced by (i) the amount of any Distribution to such Partner,
and (ii) such Partner’s share of the loss (or items thereof) of the Partnership.
4.2.    Allocations of Profit and Loss. The profit and loss of the Partnership
in respect of any fiscal year shall be allocated ratably among the Common Unit
Holders, based on the number of Common Units owned by such holders.

4

--------------------------------------------------------------------------------



5.
DISTRIBUTIONS.

5.1.    Distributions. Distributions by the Partnership may be distributed to
the Partners at such times as may be determined by the General Partner from time
to time in its sole discretion. All Distributions shall be made ratably among
the Common Unit Holders, based on the number of Common Units owned by such
holders.
6.
MANAGEMENT OF THE PARTNERSHIP.

6.1.    General Partner.
(a)    The General Partner shall direct, manage, conduct and control the affairs
of the Partnership. Except as otherwise required by this Agreement or by
non-waivable provisions of applicable law, the General Partner shall have full
and complete authority, power and discretion to manage and control the
properties of the Partnership, to make all decisions regarding those matters and
to perform any and all other acts or activities customary or incident to the
management of the Partnership in fulfillment of the purposes of the Partnership
as contemplated by this Agreement.
(b)    The General Partner may not withdraw prior to the dissolution of the
Partnership unless (before it does so) it has, in accordance with the terms of
this Agreement transferred its entire interest as the general partner of the
Partnership to a successor general partner.
(c)    The registered office of the Partnership required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Partnership) as the General Partner may designate
from time to time in the manner provided by law. The registered agent of the
Partnership in the State of Delaware shall be the initial registered agent named
in the Certificate or such other Person or Persons as the General Partner may
designate from time to time in the manner provided by law. The principal office
of the Partnership shall be at such place as the General Partner may designate
from time to time, which need not be in the State of Delaware, and the
Partnership shall maintain records at such place. The Partnership may have such
other offices as the General Partner may designate from time to time.
7.
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS.

7.1.    Officers, Agents. The General Partner shall have the power, but no
obligation, to appoint officers and agents to act for the Partnership with such
titles, if any, as the General Partner deems appropriate and to delegate to such
officers or agents such of the powers as are granted to the General Partner
hereunder, including the power to execute documents on behalf of the
Partnership, as the General Partner may determine. The officers so appointed may
include persons holding titles such as Chairman, Chief Executive Officer, Chief
Operating Officer, President, Chief Financial Officer, Executive Vice President,
Vice President, Treasurer or Controller. Unless the

5

--------------------------------------------------------------------------------



authority of the officer in question is limited in the document appointing such
officer or is otherwise specified by the General Partner, any officer so
appointed shall have the same authority to act for the Partnership as a
corresponding officer of the General Partner would have to act for the General
Partner in the absence of a specific delegation of authority; provided, however,
that unless such power is specifically delegated to the officer in question
either for a specific transaction or generally in a separate writing, no such
officer shall have the power to lease or acquire real property, to borrow money,
to issue notes, debentures, securities, equity or other interests of or in the
Partnership, to make investments in (other than the investment of surplus cash
in the ordinary course) or to acquire securities of any Person, to give
guarantees or indemnities, to merge, liquidate or dissolve the Partnership or to
sell or lease all or any substantial portion of the assets of the Partnership.
8.
TAX MATTERS.

8.1.    Tax Classification and Other Tax Matters. It is intended that the
Partnership will be classified as a disregarded entity for U.S. federal tax
purposes and as a partnership for Canadian federal tax purposes. The General
Partner is authorized to take such measures as it deems necessary or appropriate
to ensure such classifications, and all other Partners agree to cooperate with
such measures. The General Partner shall also be authorized to make any
elections, filings and determinations for the Partnership (or enter into any
agreements for or on behalf of the Partnership) with respect to taxes.
9.
TRANSFER OF INTERESTS.

9.1.    Restricted Transfer. No Limited Partner shall directly or indirectly
Transfer all or any part of the economic or other rights that comprise such
Limited Partner’s Interest without the written consent of the General Partner.
10.
AMENDMENTS TO AGREEMENT.

10.1.    Amendments. This Agreement may be modified, amended or supplemented by
written action of the General Partner.
11.
GENERAL.

11.1.    Successors; Governing Law. This Agreement shall be binding upon the
executors, administrators, estates, heirs and legal successors of the Partners.
This Agreement and the rights of the parties hereunder arising out of or related
to this Agreement or the transactions contemplated hereunder shall be
interpreted in accordance with the laws of Delaware, and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of
laws.
11.2.    Notices, Etc. All notices, demands and communications required or
permitted hereunder shall be in writing and shall be deemed effectively given to
a party to this Agreement if (i) delivered personally, (ii) sent and received by
facsimile, (iii) sent by electronic mail or (iv) sent by certified or registered
mail or by Federal Express, UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows: (a) if
to any Limited Partner, at the address of such Limited Partner on file with the
Partnership; and (b) if to the General

6

--------------------------------------------------------------------------------



Partner or the Partnership, to
 
c/o Norcraft Companies Inc.
 
3020 Denmark Avenue
 
Suite 100
 
Eagan, Minnesota 55121
 
Attention:
Chief Financial Officer
 
Facsimile:
(800) 297-0661
 
E-mail:
leigh.ginter@norcraftcompanies.com

with a copy (which shall not constitute notice) to:
 
Ropes & Gray LLP
 
1211 Avenue of the Americas
 
New York, New York 10036
 
Attention:
Dan Evans, Esq.
 
 
Carl Marcellino, Esq.
 
Email:
daniel.evans@ropesgray.com 
carl.marcellino@ropesgray.com
 
Facsimile:
(617) 235-0028
 
 
(646) 728-1523

Unless otherwise specified herein, such notices or other communications shall be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail. Each Limited
Partner shall be entitled to specify a different address by giving notice as
aforesaid to the General Partner and the Partnership. The General Partner and
the Partnership shall be entitled to specify a different address by giving
notice as aforesaid to each of the other parties hereto.
11.3.    Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.
11.4.    Entire Agreement. This Agreement and the other agreements contemplated
hereby and thereby constitute the entire agreement of the Limited Partners and
their affiliates relating to the Partnership and supersede all prior meetings,
communications, representations, negotiations, contracts or agreements
(including any prior drafts thereof) with respect to the Partnership, whether
oral or written, none of which shall be used as evidence of the parties’ intent.
In addition, each

7

--------------------------------------------------------------------------------



party hereto acknowledges and agrees that all prior drafts of this Agreement
contain attorney work product and shall in all respects be subject to the
foregoing sentence.
11.5.    Jurisdiction and Venue; Waiver of Jury Trial.
(a)    The parties irrevocably consent to the jurisdiction and venue of the
state and federal courts located in Delaware in connection with any action
relating to this Agreement and agree that service of summons, complaint or other
process in connection with any such action may be made in any manner permitted
by Delaware law, and that service so made shall be as effective as if personally
made in the State of Delaware. To the extent not prohibited by applicable Law,
each Partner waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such proceeding brought in the above-named courts, any claim
that such Partner is not subject personally to the jurisdiction of such courts,
that such Partner’s property is exempt or immune from attachment or execution,
that such proceeding is brought in an inconvenient forum, that the venue of such
proceeding is improper, or that this Agreement or the subject matter thereof,
may not be enforced in or by such courts.
(b)    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 11.5
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 11.5 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
* * * *

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement of Limited Partnership as of the date and year
first written above.
GENERAL PARTNER:
Norcraft GP, L.L.C.


 
By:
/s/ Mark Buller
 
Name: Mark Buller
Title: Chief Executive Officer and President










9

--------------------------------------------------------------------------------





LIMITED PARTNER:
Norcraft Companies, LLC
 
By:


Norcraft Companies, Inc., its managing member
 
By:
/s/ Mark Buller
 
Name: Mark Buller
Title: Chief Executive Officer














10

--------------------------------------------------------------------------------



Schedule of Members
Member
Percentage Interest
Norcraft GP, L.L.C.
0.00001%
Norcraft Companies LLC
99.99999%




















11